DETAILED ACTION
Acknowledgements
The amendment filed on 02/16/2021 is acknowledged.
Claims 1-2 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Regarding the rejection of claim 1 under 35 U.S.C. §112(a) lack of algorithm for the phrase, "predicting when an account is non-compliant, compiling an overall system view, and alerts when the prediction falls below an available licenses threshold", applicant is of the opinion that paragraph [0044] of the specification provides support with citations of "the prediction model 125 can predict if an account may become non-compliant based on individual customer predictions ... " and the claims were amended to recite this feature such that support is provided. Examiner respectfully disagrees.
Claim 1 
Regarding the rejection of the claims under 35 U.S.C. §101, applicant is of the opinion that the amended limitations include significantly more than the alleged abstract idea and when considered as a whole, the claimed invention provides a practical application of providing reports about non-compliant customers based on the analysis of the claims and the reports are a practical use of the invention. Examiner respectfully disagrees. 
With respect to providing reports about non-compliant customers based on the analysis of the claims, this is merely subject matter of providing reports about non-compliant customer, which is used in decision making process. This does not provide improvements to functions of a computer or to any other technology or technical field and only involve the computer to provide a report about non-compliant customers.  
The amended claim 1 continues to recite “inserting and updating data in a license [data] base about a plurality of licenses types and about a plurality of customer; querying…the license [data] base for used licenses data and unused license data and a customer of the plurality of customers associated therewith, the used license data and the unused license data being based on each of the plurality of customers; assigning when the customer takes an action…a license to the customer of the plurality of customers or returning the license from the customer of the plurality of customers to a placeholder account; using…the assigned license in a multitenant environment that is for the assigned licenses for the assigned licenses for different jobs and for different tenants; predicting…a number of licenses for a pool of a plurality of licenses required over a period of time based on learning from historical data of a data repository and a likelihood of the request from the same customer from the license knowledge base; swapping…the number of licenses between…machines and/or between the customer and another customer based on a result of the predicting; prioritizing…the assigning by assigning the license to the customer based on a workload of the customer and a combination of each of: an input from the customer; a number of specific type of workloads; a license cost and an amount of license for the customer; and a customer workload pool; and providing, based on the data in the license [data] base…a first warning before a license pool for the plurality of licenses is at a capacity;  providing, based on the data in the license [data] base…a second warning that a customer is non-compliant; providing a report for the first warning and the second warning; adjusting…a billing to the customer for an allocated license based on a time of the assignment of the license and a time of a return of the license by the action of the customer; predicting…a future request of the license by the customer based on a length of use and a likelihood of the request from the same customer and how often the customer switches workloads; predicting, based on a frequency of the different customer entering an environment…a request of a license by the different customer and then requesting the license according to an interaction with the license [data] base; and predicting when an account is non-compliant, compiling an overall system view, and alerts when the prediction falls below an available licenses threshold”, the claim, as a whole, is directed to managing licenses, which is a method of organizing human activity and abstract idea. This involves storing and updating license data, allocating and using licenses, forecasting licenses based on license usage history, transferring licenses based on the forecast, optimizing and prioritizing license allocation, billing adjustment and license forecast, and reporting. These steps describe a process for managing licenses. This is a commercial or legal interaction, therefore, falls within certain methods of organizing human activity grouping of abstract ideas. Additional elements of the claims, such as a computer of a plurality of computers, a multitenant environment, a license knowledge base, virtual machines and a data repository, merely use a computer as a tool to perform the abstract idea and/or generally link the user of a judicial exception to a particular technological environment. The additional elements merely use a computer as a tool to perform an abstract idea and are no more than using a computer or processor to automate and/or implement the abstract idea of managing licenses. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of managing licenses. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(f) & (h)).
Regarding the rejections under 35 U.S.C. §103, applicant is of the opinion that Fang (US2014/0366150) in view of Aggarwal (US2014/0052610), Lingafelt (US2013/0262250) and Chen (US2014/0137261) does not teach or suggest the amended limitations of claim 1, "providing a report for the first warning and the second warning” because Chen does not teach or suggest any specific features regarding why a report is generated or summarized and there is no first warning and second warning Examiner respectfully disagrees.
The amended claim 1 recites “providing a report for the first warning and the second warning”. Lingafelt teaches the generation of the first warning and the second warning as Lingafelt discloses establishing warning thresholds of utilization percentage of licenses (¶¶57-58) and sending alerts when thresholds (¶¶61). Chen teaches generating a report as Chen discloses at step 902, license usage information is collected from a license database, at step 904 a report is generated (¶56) and further discloses the reporting rules 1414 govern the conditions under which usage and licensing reporting is to be performed and the information to be included in reports. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the licensing platform of Fang, the software allocation based on forecast of Aggarwal and the allocation of application licenses of Lingafelt to incorporate the teachings of rule-based alert and report generation of software license usage of Chen.
Additionally, note that the limitations, “providing a report for the first warning and the second warning”, recite intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C) 

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
In the instant case, claims 1-2 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites managing licenses, which is an abstract idea. Specifically, the claim recites “inserting and updating data in a license [data] base about a plurality of licenses types and about a plurality of customer; querying…the license [data] base for used licenses data and unused license data and a customer of the plurality of customers associated therewith, the used license data and the unused license data being based on each of the plurality of customers; assigning when the customer takes an action…a license to the customer of the plurality of customers or returning the license from the customer of the plurality of customers to a placeholder account; using…the assigned license in a multitenant environment that is for the assigned licenses for the assigned licenses for different jobs and for different tenants; predicting…a number of licenses for a pool of a plurality of licenses required over a period of time based on learning from historical data of a data repository and a likelihood of the request from the same customer from the license knowledge base; swapping…the number of licenses between…machines and/or between the customer and another customer based on a result of the predicting; prioritizing…the assigning by assigning the license to the customer based on a workload of the customer and a combination of each of: an input from the customer; a number of specific type of workloads; a license cost and an amount of license for the customer; and a customer workload pool; and providing, based on the data in the license [data] base…a first warning before a license pool for the plurality of licenses is at a capacity;  providing, based on the data in the license [data] base…a second warning that a customer is non-compliant; providing a report for the first warning and the second warning; adjusting…a billing to the customer for an allocated license based on a time of the assignment of the license and a time of a return of the license by the action of the customer; predicting…a future request of the license by the customer based on a length of use and a likelihood of the request from the same customer and how often the customer switches workloads; predicting, based on a frequency of the different customer entering an environment…a request of a license by the different customer and then requesting the license according to an interaction with the license [data] base; and predicting when an account is non-compliant, compiling an overall system view, and alerts when the prediction falls below an available licenses threshold” which is grouped within the “Certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe a commercial or legal interaction of managing licenses. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as: a computer of a plurality of computers, a multitenant environment, a license knowledge base, virtual machines and a data repository, only serve to use computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions such as: storing and updating license data, allocating and using licenses, forecasting licenses based on license usage history, transferring licenses based on the forecast, optimizing and prioritizing license allocation, billing adjustment and license forecast, and reporting. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using the computer of the plurality of computers, the multitenant environment, the license knowledge base, the virtual machines and the data repository to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of managing licenses. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of managing licenses. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claim 2 further describes the abstract idea of managing licenses. The dependent claim does not include additional elements that integrate the abstract idea into a practical application or that provides significantly more than the abstract idea. Therefore, the dependent claim is also not patent eligible.

Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lack of Algorithm
Claim 1 recites “predicting when an account is non-compliant, compiling an overall system view and alerts when the prediction falls below an available licenses threshold”. The specification describes in some embodiments, the prediction model 125 can predict if an account may become non-compliant based on individual customer predictions, compiling the overall system view and alerts when the prediction falls below available licenses threshold (para 44 of PGPub). However, the specification does not provide details on how to predict when an account is non-compliant, nor does the specification describe how to determine when the prediction falls below an available license thresholds in order to compile an overall system view and alerts.  In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161.01 I)
Claim 2 is also rejected as it depends on claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 1 recites “assigning when the customer takes an action, via the computer of the plurality of computers, a license to the customer of the plurality of customers, or returning the license from the customer of the plurality of customers to a placeholder account”. The limitation, “assigning when the customer takes an action, via the computer of the plurality of computer…”, describes the computer of the plurality of computer performs the step of assigning when the customer takes an action. However, the claim is silent on the computer of the plurality of computers receiving information of an action taken by the customer. Therefore, the claim is unclear because the claim is directed to the assign step being performed by the computer of the plurality of computers and there is no association between the limitation, “when the customer takes an action”, and the assigning step being performed by the computer of the plurality of computers. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 1 recites “predicting when an account is non-compliant, compiling an overall system view, and alerts when the prediction falls below an available licenses threshold”. The claim recites predicting a non-compliant account and compiling an overall system view and alerts when the prediction is below an available licenses threshold. However, the claim is silent on an association of the limitation, “predicting when an account is non-compliant”, and the limitation, “the prediction falls below an available licenses threshold”. For example, the claim does not recite, as part of the prediction, establishing an available licenses threshold, comparing an non-compliant account with the established available licenses threshold, based on the comparing, determining that non-compliant account is below the established available licenses. Therefore, the claim is unclear because the claim is directed to the compiling step and there is no association between the limitations, “predicting when an account is non-compliant” and “when the prediction falls below an available licenses threshold”, and the step of compiling an overall system via and alerts. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 1 recites “providing a report for the first warning and the second warning” and “predicting when an account is non-compliant, compiling an overall system via and alerts when the prediction falls below an available licenses threshold”. The claim is silent on what entity performs the recited steps of “providing”, “predicting” and “compiling”. However, the claim is directed to a method comprising steps being performed by the computer of the plurality of computers. Therefore, the claim is unclear whether the recited steps of “providing”, “predicting” and “compiling” being performed by the computer of the plurality of computers or by other entity. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 2 is also rejected as it depends on claim 1.
Claim 2 recites “assigning, via the computer of the plurality of computers, the license to the customer from a pool of available licenses that are owned by the customer”. The limitation, “a pool of available licenses that are owned by the customer”, describes the customer has a pool of available licenses. However, the claim is silent on the computer of the plurality of computers accessing information of a pool of available license that are owned by the customer in the license knowledge base or other entity so the computer of the plurality of computers can assign the license from a pool of available licenses that are owned by the customer. Therefore, the claim is unclear because the claim is directed to the assigned step being performed by the computer of the plurality of computers and there is no association between the limitation, “the license…from a pool of available licenses that are owned by the customer”, and the assigning step being performed by the computer of the plurality of computers. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Lack of Antecedent Basis
Claim 1 recites “predicting…a likelihood of the request from the same customer…” There is insufficient antecedent basis for this limitation in the claim.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claim 2 is also rejected as it depends on claim 1.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. Patent Publication No. 2014/0366150 (“Fang”), in view of Aggarwal et al. (U.S. Patent Publication No. 2014/0052610 (“Aggarwal”)) in further view of Lingafelt et al. (U.S. Patent Publication No. 2013/0262250 (“Lingafelt”)) in further view of Chen et al. (U.S. Patent Publication No. 2014/0137261 (“Chen”)).
Regarding claim 1, Fang teaches a method:
inserting and updating data, via a computer of a plurality of computers ([0029] Lines 2-5: “ …the main license sharing device update license usage status … record usage status …”) in a multitenant environment, ([0027] Lines 3-4: “…a licensing system classifying licensed devices into groups…”, where (G1) and (G2) being grouped under different departments with different users in a company, have their separately owned licenses in [0027] Lines 9-12.”) in a license knowledge base (Fig. 1, license database 211; [0028] Lines 1-3) about a plurality of license types (where “one or more software licenses” in [0029] Line 18 include a plurality of license types) and about a plurality of customers ([0029] Line 15, [0043]);
querying, via the computer of the plurality of computers, the license knowledge base for used license data and unused license data ([0089] Lines 3-4: “…the license record manager wishes to inquire for the license usage status…”) and a customer of the plurality of customers associated therewith ([0029] Line 15“one or multiple users”, [0043], [0089]), the used license data and the unused license data being based on each of the plurality of customers ([0029] Lines 12-18, [0043]);
assigning when the customer takes an action, via the computer of the plurality of computers, a license to the customer of the plurality of customers ([0029, 48]) or returning the license from the customer of the plurality of customers to a placeholder account ([0029] Lines 12-18, [0055], [0076]); 
using, via the computer of the plurality of computers, the assigned license in a multitenant environment
swapping, via the computer of the plurality of computers, the number of licenses between virtual machines and/or between the customer and another customer based on a result of the predicting (Fig. 6A; [0057, 80-82]); 
Fang teaches details of license usage being recorded (Fang: [0043] Lines 8-13). Fang does not teach:
predicting, via the computer of the plurality of computers, a number of licenses for a pool of a plurality of licenses required over a period of time based on learning from historical data of a data repository and a likelihood of the request from the customer from the license knowledge base; and
predicting, via the computer of the plurality of computers, a future request of the license by the customer based on a length of use and a likelihood of the request from the same customer or how often the customer switches workloads;
predicting, based on a frequency of a different customer entering an environment via the computer of the plurality of computers, a request of a license by the different new customer and then requesting the license according to an interaction with the license knowledge base;
predicting [license needs]…
Aggarwal teaches:
predicting, via the computer of the plurality of computers, a number of licenses for a pool of a plurality of licenses required over a period of time based on learning from historical data of a data repository (Fig. 1, step 112; [0003, 4, 17, 18, 21, 25, 33-36]; claims 1/25) and a likelihood of the request from the customer from the license knowledge base ([0021, 30, 34, 36]); 
predicting, via the computer of the plurality of computers, a future request of the license by the customer based on a length of use and a likelihood of the request from the same customer (Fig. 1, step 112; [0003, 4, 17-18, 21, 23, 25, 32-36]; claims 1/25) or how often the customer switches workloads ([0018, 20-21, 24-25, 32]; claims 1/25) 
predicting, based on a frequency of a different customer entering an environment via the computer of the plurality of computers, a request of a license by the different new customer entering an environment (Fig. 1, element 112, [0003, 4, 19-21, 30, 32-34]; claims 1/25) and then requesting the license according to an interaction with the license knowledge base ([0019-20, 24, 32]);
predicting [license needs] (¶34)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the licensing platform of Fang to incorporate the teachings of predicting future software application uses based on historical use patterns (Aggarwal: [0003, 4, 16,  19-21, 23-25, 30, 32-36]) of Aggarwal to predict software license needs based upon historical usage and planned usage of software applications. (Aggarwal: [0001])
However, neither Fang nor Aggarwal teaches:
…where the multitenant environment that is for the assigned licenses for different jobs and for different tenants; 
prioritizing, via the computer of the plurality of computers, the assigning by assigning the license to the customer based on a workload of the customer and a combination of each:  an input from the customer: a number of specific type of workloads: a license cost and an amount of licenses for the customer; and a customer workload pool; and
providing, based on the data in the license knowledge base, via the computer of the plurality of computers, a first warning before a license pool for the plurality of licenses reaches a capacity;
providing, based on the data in the license knowledge base, via the computer of the plurality of computers, a second warning that a customer is non-compliant;
adjusting, via the computer of the plurality of computers, a billing to the customer for an allocated license based on a time of assignment of the license and a time of a return of the license by the action of the customer.
predicting when an account is non-compliant…
Lingafelt teaches:
…using…the assigned license in a multitenant environment that is for the assigned licenses for different jobs and for different tenants; ([0023, 51, 63; claim 2]) 
prioritizing, via the computer of the plurality of computers, the assigning by assigning the license to the customer based on a workload of the customer and a combination of each:  an input from the customer: a number of specific type of workloads; a license cost and an amount of licenses for the customer; and a customer workload pool; (Fig. 5, Fig. 6b; [0005, 52, 55, 60-61]) and
providing, based on the data in the license knowledge base, via the computer of the plurality of computers, a first warning before a license pool for the plurality of licenses is at a capacity (Fig. 6c, steps 652/654; [0057-58] where an alert can be sent based on user-definable warning threshold of utilization percentage of licenses, [0061, 72]) 
providing, based on the data in the license knowledge base, via the computer of the plurality of computers, a second warning that a customer is non-compliant ([0002, 57-58, 61] where multiple alerts can be sent based on user-defined different thresholds of license utilization percentages at less than or equal to 100% to inform an administrator for license near non-compliance or non-compliance scenarios);
adjusting, via the computer of the plurality of computers, a billing to the customer for an allocated license based on a time of assignment of the license and a time of a return of the license by the action of the customer ([00074-75]);
predicting when an account is non-compliant, [archiving data for future use] ([0060-61])…
Furthermore, Lingafelt also teaches:
 …based on a frequency of a different customer entering an environment…a license by the different customer and then requesting the license according to an interaction with the license knowledge base ([0062-63])...
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the licensing platform of Fang and the software allocation based on forecast of Aggarwal to incorporate the teachings of prioritizing license allocation and multiple alerts to be sent based on user-defined thresholds of license utilization percentages (Lingafelt: [0002, 5, 52, 55, 60-63, 74-75]) of Lingafelt that provides an active license management environment with a license control system (Lingafelt: [0002])
However, neither Fang, Aggarwal, Lingafelt explicitly teaches:
providing a report for the first warning and the second warning;
…compiling an overall system view and alerts when the prediction falls below an available licenses threshold.
Chen teaches:
providing a report for the first warning and the second warning (Fig. 14; ABSTRACT, [0056, 69-70]); 
…compiling an overall system view and alerts when the prediction falls below an available licenses threshold (Fig. 15A/15B; [0056, 61, 69, 71]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the licensing platform of Fang, the software allocation based on forecast of Aggarwal and the allocation of application licenses of Lingafelt to incorporate the teachings of rule-based alert and report generation of software license usage (Chen: Fig. 14; ABSTRACT, [0056, 69-71]) of Chen to track and control software licenses (Chen: [0002]).
Furthermore, note that the limitations, “…a multi-tenant environment that is for the assigned licenses for different jobs and for different tenants” and “providing a report for the first warning and the second warning”, are intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C) 
Furthermore, note that the limitations, “compiling an overall system view and alerts when the prediction falls below an available licenses threshold”, recites conditional language.  Therefore, this conditional language will not distinguish the claimed invention from the prior art in terms of patentability. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int’l Trade Comm’n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Regarding Claim 2, the combination of Fang, Aggarwal, Lingafelt and Chen teaches claim 1. Furthermore,
Fang teaches:
assigning, via the computer of the plurality of computers, the license to the customer from a pool of available licenses that are owned by the customer ( [0036] Lines 1-2; Fig. 1, first group (G1) and second group (G2) and Fig. 2 Item 211 associated with (G1) and Item 213 associated with (G2) in [0034] Lines 5-9, where (G1) and (G2) being grouped under different departments with different users in a company, have their separately owned licenses in [0027] Lines 9-12.);
assigning, via the computer of the plurality of computers, an available license to the customer from a pool of placeholder customer (Fig. 5A, [0055] Lines 1-16; Fig. 5B, [0056] Lines 6-11 where the license platform would assign an available license from second group (G2) (i.e. different department/placeholder customer) in response a borrowing request from first license sharing device of first group (G1));
returning, via the computer of the plurality of computers, a license to an available license pool for the customer based on a result of the assigning ([0028], [0029], [0076]); and
returning, via the computer of the plurality of computers, a license to an available license pool for other customers based on a result of the assigning ([0028], [0029] and [0076]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Herington (US Patent. No. 8,650,296) teaches workload reallocation.
Herington (US Pub. No. 2007/0245423 A1) teaches monitoring and alerting of workload utilization and software license limit.
Wyman (US Patent No. 5,204,897) teaches license management system to account for software product usage.
Ciano et al. (US Pub. No. 2013/0014111 A1) teaches monitoring and alerting of license entitlements.in virtual appliance deployment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685